Title: To Alexander Hamilton from Louis Le Guen, 12 July 1804
From: Le Guen, Louis
To: Hamilton, Alexander



Morrisville [Pennsylvania] 12. Juillet 1804.
Gal. Hamilton
cher General

J’ai hier recu Votre Lettre du 6. mai timbree du 10, La quelle m’accuse reception de la Mienne du 2. ainssy que de L’Extrait de La Conssultation, des deux avocats de Bordeaux, Sur mon Afaire Contre Bouchereau, Et dépuis ai remis L’original avec deux autres Pieces importantes à Mr. harison, Le quel ma mandé avoir obtenue Le renvois de la Cause à la Court qui doit le tenir en Octobre, Ce qui me donnera Probablement Le temps de recevoir quelqu’autre Papiers qui me Sont annoncée.
Javais, il Est Vrai, Mal Compris Ce que vous desiriés Estre informée relatif aux remises que Vous m’aves fait ou fait faire Par Mr. Ogden, Enconcequ’ence Je vais reparer mon Erreur.
L’Interest d’un an Sur les 3000 dollars, dont jai Votre Billet en date 1er. avril 1803
Vous me Laves Payée de 210. dollars, il y a trois Semaine Ettant a Newyork.
L’Interest de deux années Sur 5000. dollars, dont jai Votre Bond Mortgage en date du 1er. Juillet 1801: Ma ette Payée Et Par moy Porte En Recu Sur Le dos dudit Bond.
Le 10 Septembre 1802 recu 350. dollars.
Le 9 Setbre 1803 recu 350 Drs.
Aussy il ny a qu’une année des interest due Le 1er. de Ce mois, il En Est ainssy Sur Les 5000 dollars de Mr. harrison, dont le Bond & Mortgage Est En Vos Mains.
L’Interest Sur Les 6 ⅌ % Stocks, Vous m’aves fait La remise Le 10. avril dernier de 200. dollars Pour Le dernier quartier, ainssy il y a un quartier de due, depuis Le 1er. de Ce mois.
Le 24 Janvier aussy dernier, Vous maves fait la remise de 500 dollars, montant du devident de 10 ⅌ % Sur 5000 d’ollars. On Newyork inssurance Stock: un Semblable devident Vien d’estre annoncée pour estre Payée Le 20 Courant, a Laquelle Epoque Je Vous Prierai de recevoir Ladite Somme de 500 d’ollars et men faire la remise.
Voilla Je Crois Cher General, Les détails Corrects que Vous desiriés que je vous fis Passer, aux quels je dois ajouter Mes bien Sincere remerciments, Et plus une Petite Observation Sur Le Passage de deux de Nos Lettres du 12. Septembre 1803, Et 11. Janvier 1804. d’ou Je Crois il resulterait une Petite Erreur, a votre desavantage de 100. ou 50. d’ollars que jaurais a Vous tenir Compte, au 1er. moment que jauroit L’avantage de Vous Voir, En Vous Communiquant Ses Lettres.
Maintenant, Cher General, j’ai a rappeller à votre Memoire Le Petit Voyage que Vous avies Le Projet de faire, Le quel doit Nous Procurer le Plaisir de vous Posseder quelque temps a la Maison. Jespere qu’a Cette Epocque, Mme. Le Guen Serra Mieux de Sa Santé, Et partagera avec moy Lagrement que Nous Procurera Votre Compagnie.
J’ay L’honneur d’Estre bien Sincerement Votre bien Affectionne Serviteur

L. Le Guen

